Citation Nr: 0714839	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, lumbar spine, status post laminectomy with left 
sided strain.

2.  Entitlement to service connection for recurrent hernia.

3.  Entitlement to service connection for diabetes mellitus, 
including complications of diabetes mellitus.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970, January 1973 to January 1977, and November 1985 
to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2002, 
the RO denied service connection for herniated nucleus 
pulposus status post lumbar laminectomy with left side strain 
and recurrent hernia.  The RO denied service connection for 
diabetes mellitus and an eye condition in March 2004.  In 
February 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction 
over the new evidence.

A separate issue of service connection for PTSD was granted 
by the RO in April 2006.  Therefore, this issue is no longer 
on appeal.

The issues of service connection for a low back disability 
and hernia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While the veteran had service in the Republic of Vietnam, 
the medical evidence does not show any diagnosis of diabetes 
mellitus or complications of diabetes mellitus in service or 
any time thereafter.  

2.  The medical evidence of record does not show any 
diagnosis of an eye disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, including complications of diabetes 
mellitus, was not incurred in or aggravated by active 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence relevant to his claims, which, in effect, 
would include any evidence in his possession.

The September 2003 VA letter notified the veteran that he had 
30 days from the date of the letter to respond.  The veteran 
was further advised that if he did not respond by the end of 
the 30-day period, his appeal would be decided based on the 
information and evidence currently of record.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. § 
19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response. 

38 U.S.C.A. § 5103(b) was amended to provide that the one-
year limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no defect with the 30-day notice given to the 
veteran in this case.

The RO provided the appellant with notice of the requirements 
of Dingess in March 2006, subsequent to the initial 
adjudication.  While this notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an April 2006 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, provided a medical examination 
regarding the diabetes claim, and afforded the veteran the 
opportunity to give testimony before the Board.  VA did not 
provide a medical opinion on the etiology of the claimed eye 
disorder.  Since the record does not show that an eye 
disorder was incurred in service, however, the duty to assist 
doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).   All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran testified that a week prior to the February 2007 
hearing he had been diagnosed with diabetes and that he had 
been considered pre-diabetic for the past two years.  He also 
testified that he had been diagnosed with peripheral 
neuropathy on the left side, in the upper and lower 
extremities and had vision problems related to his diabetes.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD-214 shows that he served in the Republic of 
Vietnam from September 7, 1969 to April 4, 1970.  As such, 
any post-service diagnosis of diabetes mellitus is presumed 
to be related to herbicide exposure in service.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The record, however, does not show any post-service diagnosis 
of diabetes mellitus or complications.  A January 2004 VA 
examination report shows the veteran denied any previous 
history of being diagnosed or treated for diabetes.  He 
reported no ketoacidosis or hypoglycemic reactions, 
restricted diet, weight loss or gain, restriction of 
activities, visual problems secondary to diabetes, vascular 
or cardiac symptoms, neurologic symptoms, treatment with oral 
hypoglycemic insulin, visits to a diabetic care provider, or 
other symptoms, such as anal pruritis or loss of strength.  
Neurological examination showed that gait, posture, and 
balance were normal.  Deep tendon reflexes were 2+/4 and 
symmetrical.  Cranial nerves II-XII appeared intact.  Romberg 
test was negative.  Vibratory and proprioception remained 
intact.  Examination of the extremities showed that they were 
essentially symmetrical on observation with no swelling or 
inflammation.  There was no edema, atrophy, involuntary 
movement, or fasciculations.  Pulses were of good quality and 
symmetrical.  Diagnostic and clinical tests showed that 
fasting glucose was 109.  Lipid profile was normal.  
Glycosylated hemoglobin completed in May 2003 was 5.2.  
Glycosylated hemoglobin on present testing was 5.2.  
Urinalysis in May 2003 showed no evidence of glucose.  The 
diagnosis was normal examination and no history or evidence 
of diabetes.  A March 2004 VA general examination report 
shows no diabetes.  

There is no evidence of a diabetes diagnosis on recent 
examination records.  An August 2006 VA medical record notes 
that a diabetic panel was ordered; but there is no subsequent 
diagnosis noted in VA medical records dated from April 2006 
to February 2007.

The record also does not show any diabetic complications.  
The veteran specifically notes peripheral neuropathy and an 
eye disorder.  However, these disabilities are not shown.  
Neurological examination in January 2004 was normal.  A 
January 1993 VA medical record notes that external eye 
movements were normal.  Pupils reacted to light and field of 
vision was normal.  There were no lenses or reflective lenses 
worn.  A January 2004 VA examination report shows no vision 
problems secondary to diabetes.  An August 2004 VA medical 
record shows conjunctivae, cornea, and scleara were normal.  
There was no icterus, and external eye movements were intact.  
Pupils were equally reactive to light and accommodation.  
Fundi were normal including discs and vessels.  There were no 
hemorrhages or exudates.  

Even though the veteran primarily argued that he had an eye 
disorder related to diabetes mellitus, since there is no 
present diagnosis, an eye disorder also is not shown to be 
related to service.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran has argued that he has diabetes and 
complications thereof related to his service and an eye 
disorder related to diabetes or service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any diagnosis 
of diabetes mellitus or complications, or an eye disorder.  
Competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for those of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the service connection claims for diabetes mellitus 
and complications and an eye disorder are denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, 
including complications of diabetes mellitus is denied.

Entitlement to service connection for an eye disorder is 
denied.

REMAND

The medical evidence is insufficient to resolve the service 
connection claim for a low back disability.  

The record shows that the veteran injured his back prior to 
his second period of service in the Air Force.  A February 
1985 private medical record notes that the veteran reported 
in August 1983 that he felt immediate pain and heard a 
popping sound upon lifting a core sample weighing 
approximately 30 to 40 pounds.  Physical examination at that 
time revealed significant muscle spasms in the lumbosacral 
musculature with pain radiating into the inguinal region.  In 
February 1985, the veteran returned with complaints of the 
same symptoms he had experienced at the time of injury in 
1983.  Physical examination revealed muscle spasms in the 
left paravertebral musculature with some tenderness to 
palpation.  The examiner's impression was that the veteran 
was experiencing left-sided lumbar somatic dysfunction, 
secondary to his previous lumbosacral strain in 1983.  A July 
1984 x-ray examination report of the lumbar spine shows 
partial sacralization of L5 with pseudoarthrosis bilaterally 
at this level.  

The veteran subsequently re-entered the Air Force from 
November 1985 to June 1986, where his Military Occupational 
Specialty (MOS) was an Air Cargo Specialist.  Performance 
evaluations during this time showed that he was responsible 
for tasks including loading and unloading cargo, operating 
materials handling equipment, and processing and loading 
passengers and baggage aboard aircraft.  

Currently, the veteran has diagnoses in his back including, 
status post recurrent lumbosacral sprain with radiculopathy; 
status post lumbar laminectomy for removal of herniated 
nucleus pulposus and control of above; post-surgical changes 
due to bilateral bony fusion of L4, L5, and S1 levels; 
degenerative bone spurring in the lumbar spine; and lumbar 
spondylosis.

As the record shows evidence of a back injury prior to entry 
into the second period of service, and that his duties 
performed as an Air Cargo Specialist required lifting and 
loading and handling various cargo equipment, the evidence 
does not clearly and unmistakably show that the pre-existing 
back injury was not aggravated by his service in the Air 
Force.  A medical opinion therefore is necessary to resolve 
this issue.  Another factor to be considered is that the 
veteran reinjured his spine after service on the job in 1989 
when he was pinned between a machine and a wall.  A January 
1993 VA medical record notes that x-rays at that time showed 
a protruded disc.

Since the veteran contends that his hernia is a result of his 
back disability, this issue is inextricably intertwined with 
the veteran's service connection claim for a low back 
disability.  Therefore, consideration of the issue of 
entitlement to service connection for hernia will be deferred 
until resolution of the low back claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
proper release forms for the records 
associated with his Worker's Compensation 
claim for his on-the-job back injury in 
1989 in Fort Worth, Texas.  Allow him an 
opportunity to respond.  If the release 
forms are provided, make reasonable 
efforts to obtain the records.

2.  After #1, schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his current low back 
disability.  Specifically the examiner 
should provide the following opinions:

(a)  Identify, by diagnosis, each of the 
veteran's current back disabilities and 
provide a date of onset for each such 
disability.  

(b)  For any back disability that has an 
onset prior to a period of military 
service, provide an opinion as to whether 
the preexisting disability underwent a 
permanent increase in severity during a 
period of active service and whether such 
increase was due to the natural 
progression of the disorder.  

(c)  If a back disability had an onset 
after service, provide an opinion as to 
whether it is at least as likely as not 
that such back disability is related to 
service.   

(d)  If a back disability is found to be 
related to service in some way, a medical 
opinion should be provided as to whether 
it is at least as likely as not that any 
current hernia is related to the service-
related back disability.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims 
should then be readjudicated.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal and 
allow an appropriate period of time for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


